DETAILED ACTION
This Office Action is in response to the RCE filed March 24, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10, last five lines, the limitation “angular misalignment of the first plurality of first radial grooves and the second plurality of second radial grooves first causing angular skewing of the plurality of ball axles and second causing tilting of the plurality of ball axles and angular deskewing of the plurality of ball axles” is not fully understood.  More specifically, to term “deskewing” is not a term commonly used in the art, and is not defined in the written specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5, 7-12, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Lutz (USP 5,318,486).
Lutz teaches an apparatus for facilitating control of a ratio of a continuously variable transmission (CVT), the apparatus comprising: a non-rotatable first member (27) having a first plurality of first radial grooves (45) arranged angularly about an axis, the first plurality of first radial grooves engaging first ends of a plurality of ball axles (37) of a plurality of traction balls (35) of the CVT, wherein the non-rotatable first member is non-rotatable about the axis; a rotatable second member (91) coaxial with the first member and having a second plurality of second radial grooves (95) arranged angularly about the axis, the second plurality of second radial grooves engaging second ends of the plurality of ball axles (37), the rotatable second member being rotatable about the axis; and an actuator (79) coupled to the rotatable second member for rotating the 
With respect to claims 3-5, Lutz teaches the rotatable second member comprises a support plate configured for rotation relative to the first member; the non-rotatable first member comprises a housing member; and the rotatable second member comprises a support plate.  
With respect to claims 7-8, Lutz teaches an input disc (51) in contact with the plurality of traction balls, and wherein a clockwise rotation of the input disc and a clockwise rotation of the second plurality of second radial grooves results in the plurality of ball axles being tilted in a first direction; a counterclockwise rotation of the second plurality of second radial grooves results in the plurality of ball axles being tilted in a second direction, the second direction being opposite the first direction.
With respect to claim 9, Lutz teaches a support plate (inner bearing race member 31) having a minor rotational play (when nut 85 is loosened) around its ideal aligned position.  
With respect to the method claims 10-12, and 14-15, Lutz inherently teaches the method limitations in the same manner as described above.

Claim(s) 1, 3-5, 7-12, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Japanese Reference 47-20535 (JP ‘535).
JP ‘535 teaches an apparatus for facilitating control of a ratio of a continuously variable transmission (CVT), the apparatus comprising: a non-rotatable first member (24) having a first plurality of first radial grooves (25) arranged angularly about an axis, the first plurality of first radial grooves engaging first ends of a plurality of ball axles (9) of a plurality of traction balls (3) of the CVT, wherein the non-rotatable first member is non-rotatable about the axis; a rotatable second member (10) coaxial with the first member and having a second plurality of second radial grooves (22) arranged angularly about the axis, the second plurality of second radial grooves engaging second ends of the plurality of ball axles (9), the rotatable second member being rotatable about the axis; and an actuator (19) coupled to the rotatable second member for rotating the second member about the axis and for angularly aligning and misaligning the first plurality of first radial grooves and the second plurality of second radial grooves relative to each other during operation of the CVT, angular misalignment of the first plurality of first radial grooves and the second plurality of second radial grooves first causing angular skewing of the plurality of ball axles and second causing tilting of the plurality of ball axles and angular deskewing of the plurality of ball axles, thereby changing the ratio of the CVT. 
With respect to claims 3-5, JP ‘535 teaches the rotatable second member comprises a support plate configured for rotation relative to the first member; the non-rotatable first member comprises a housing member; and the rotatable second member comprises a support plate.  

With respect to claim 9, JP ‘535 teaches a support plate (21) having a minor rotational play around its ideal aligned position.  
With respect to the method claims 10-12, and 14-15, JP ‘535 inherently teaches the method limitations in the same manner as described above.

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 
Applicant argues Lutz does not disclose “a rotatable second member coaxial with the first member and having a second plurality of second radial grooves arranged angularly about the axis, the second plurality of second radial grooves engaging second ends of the plurality of ball axles, the rotatable second member being rotatable about the axis and  an actuator coupled to the rotatable second member for rotating the second member about the axis and for angularly aligning and misaligning the first plurality of first radial grooves and the second plurality of second radial grooves relative to each other during operation of the CVT, angular misalignment of the first plurality of first radial grooves and the second plurality of second radial grooves first causing 
In view of the foregoing, the claims fail to distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658